DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 124A  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 124.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alert driver module programmed for” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 establishes two determinations that the algorithm is executed “for”, and then indicates that the data application module is programmed to “output a violation signal and an alarm signal in response to the algorithm determination for the target vehicle”.  It is not clear what “the algorithm determination” refers to, as two determinations are made, and it is therefore not clear under what condition(s) the “violation signal” and (/or?) “alarm signal” are output. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (2019/0389487) in view of Reed et al. (6,087,976).
	Regarding claims 1 and 2, Gowda discloses (Fig. 1) a radar module apparatus, the apparatus comprising: a radar transceiver module (140, 112) configured to transmit radio signals and receive signals reflected back from the radar detection area indicative of a target vehicle detected in a radar detection area ([0026], Figure 2; this conventional radar operation is clearly inherent to the radar 140), including a data application module (computer 112, in the embodiment where alert system 150 operates as a process executed by the computer, see [0024]) including logic circuitry for generating signals indicative of alert conditions associated with the target vehicle traveling through the radar detection area (e.g. [0026]); an alert driver module (132) programmed for: receiving alert condition signals from the data application module, and communicating the alert condition signals in the form of at least one warning signal, alarm signal, or violation signal indicative of at least one attribute of the target vehicle in the radar detection area ([0036]).
Some form of antenna is an inherent fundamental component of any radar to transmit and receive, however Gowda does not detail the radar 140 and therefore does not specifically require both a transmitter antenna and a receiver antenna configured to transmit radio signals into and receive reflections from a predetermined detection area divided into multiple zones. Reed discloses a related vehicle radar system (Figure 1) where the radar includes a transmitter antenna and receiver antenna (12, 14) to transmit and receive reflected signals from objects in a predetermined radar detection area (18) divided into multiple zones (column 4, lines 55-60; Reed also describes this 
Concerning claim 1 it is noted that the preamble language “programmed for use in association with monitoring and predicting traffic conditions in a vicinity of a system vehicle having a stop indicator system” indicates a non-limiting intended use of the claimed invention, though the apparatus of Gowda is clearly also programmed for use in association with monitoring and predicting traffic conditions. Concerning claim 2, the particular named “mounting offset zone”, “safety zone”, and “braking zone” are not defined in the claim or provided with special definitions in the specification to apply to the claimed terms.  The names of these “zones” are considered non-limiting identifying labels, the claim merely requiring that the predetermined detection area has at least 3 zones. 
Regarding claims 3 and 4, the data application module of Gowda as modified in view of Reed is programmed to generate an alert condition signal in response to detecting a target in the zones of the detection area ([0026]).
Regarding claims 5-6 and 8-9, Gowda discloses generating the alert condition in response to determining a braking distance by analyzing a braking curve (“profile”) associated with the target vehicle, velocity of the target vehicle, and current distance ([0026], [0028], [0039]).

Regarding claim 11, Gowda discloses the data application module is programmed to execute an algorithm for determining when a braking distance of the target vehicle is greater than: a current distance of the target vehicle to a safety zone defined within the radar detection area less a warning adjustment value, and, output a warning signal in response to the algorithm determination for the target vehicle ([0041]).  It is noted that the described “algorithm for determining” is very broadly worded, particularly as the language indicates what the algorithm is “for” rather than what the algorithm is, and further, as the “safety zone” and “warning adjustment value” have no particular definitions.   
Regarding claim 12, as best as can be determined given the indefinite language, Gowda discloses that the data application module is programmed to execute an algorithm “for” determining when the target vehicle is within any portion of a safety zone or a mounting offset zone defined within the radar detection area (i.e. has been detected by radar), and, determining whether a velocity of the target vehicle exceeds a predetermined violation trigger threshold (i.e. the velocity is too high for the safe stopping distance, [0026], [0028], [0039]); and output a violation signal and an alarm signal in response to the algorithm determination for the target vehicle (e.g. [0036], 
Regarding claims 13 and 14, Gowda discloses the data application module programmed to adjust at least one parameter in response to rain or snow occurring within the radar detection area ([0029]).
Regarding claim 16, the language that the radar module is “programmed to limit data output in response to at least one customized data output rule” is very broad.  Any data output of the Gowda radar module, e.g. that to controller 132 representing the alert driver module is considered “limited in response to at least one customized data output rule”, i.e. the programming controlling such output.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Reed as applied to claim 6 above, and further in view of Svenson et al. (“Effects of main actor, outcome and affect on biased braking speed judgments”).
Gowda as shown above discloses generating the alert in response to analyzing a braking curve (“profile”) but does not specifically indicate that the braking profile is parabolic.  However as was commonly known at the time of filing, braking profiles/curves that relate a distance required to brake to the speed of the vehicle such as that employed by Gowda are conventionally parabolic, demonstrated for example by Svenson (Figure 1).  It would have been obvious to one of ordinary skill in the art to use a parabolic braking curve for the analysis of Gowda in order to accurately determine the braking ability of the target vehicle at its current speed with predictable results. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Reed as applied to claim 1 above, and further in view of Tasovac et al. (2018/0164429).
Gowda does not disclose that the radar module is programmed to communicate at least one of a heartbeat signal or health check signal. Tasovac discloses a vehicle based radar where a radar module communicates heartbeat or health check signals ([0038]).  It would have been obvious to one of ordinary skill in the art to program the radar module of Gowda to detect and communicate a heartbeat or health check signal so that the driver may be made aware of pedestrians in proximity to the vehicle as taught by Tasovac, producing predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to vehicle radar systems, in particular those having divided detection areas and those capable of judging collision risk of approaching vehicles based on braking abilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646